MR. JUSTICE BOTTOMLY:
(dissenting).
I dissent. Neither the heirship nor the rights to inherit of the foreign subjects who claim to be decedent’s heirs, has ever been lawfully established in this proceeding. There is no competent evidence to prove that the foreign claimants are decedent’s nieces and as such entitled to take decedent’s property.
I find in the record on this appeal no competent proof of reciprocity between the United States and the communist country of Yugoslavia, as is required by R. C. M. 1947, see. 91-520, which is here controlling, and which declares the public policy of Montana in a proceeding such as this. The legislative intent in enacting this statute was to prohibit the sending of money from Montana to countries with which there exists no reciprocity.
The burden was on the respondents to establish by competent proof that there is reciprocity between the United States and the communist controlled country of Yugoslavia and this, in my opinion, the respondents have failed to do. In re Braier’s Estate, Sur., 108 N. Y. S. (2d) 417, on appeal 305 N. Y. 148, 111 N. E. (2d) 424, Bottomly v. Meagher County, 114 Mont. 220, 133 Pac. (2d) 770; In re Braun’s Estate, 161 Or. 503, 90 Pac. (2d) 484.
The majority opinion considers that the testimony of the witness William B. Stern of Los Angeles, California, qualifies him as an expert on the present laws of Yugoslavia, and such witness, over timely objection, was allowed to testify at length as to the present laws of Yugoslavia. In my opinion this witness did not qualify as an expert on the present laws of Yugoslavia and the trial court erred in admitting his testimony.
The main qualification of the witness appears to be that he is employed as a foreign law librarian in the Los Angeles County Law Library. He is not an attorney or counselor at law of this or any other country. He never practiced law nor did he ever teach or study law in the Federal People’s Republic of Yugoslavia. How then may such a witness qualify as an expert on the present state of laws in such foreign country!
*95The majority opinion stresses the fact that the respondent, Rafo Ivancevic, Consul General of Federal People’s Republic of Yugoslavia, has what he claims to be a power of attorney from each of the nonresident, foreign claimants, and that such documents bring the case within the provisions of R. C. M. 1947, see. 91-3901, but such provisions relate only to agreements between the decedent’s resident and nonresident heirs and the provisions have no application to a proceeding such as this where the State of Montana is interested in seeing that the right of the nonresident heirs to the shares claimed be clearly established in both fact and law or that such shares in the estate escheat to the school funds of Montana. It is hornbook law that the rights of the sovereign State of Montana may not be frittered away by private stipulation entered into by private parties all claiming adversely to the state’s interests, nor may the rights and interests of the state be divested by such a proceeding. See section 2 of Article XI of the Constitution of Montana. Until the requirements of Montana’s statute have been fully and fairly met the cash and funds of this estate should remain in and with the State of Montana. For these reasons the judgment of the district court should be reversed.
MR. JUSTICES ANDERSON, ANGSTMAN and DAVIS:
We are compelled by what is said in the dissenting opinion of Mr. Justice Bottomly to make the following comments:
We are at a loss to know what Mr. Justice Bottomly means by the statement, “the communist controlled country of Yugoslavia.” Nothing can be gathered from the record before this court which suggests that any such a reference should be made, and if the statement means as it must be intended to mean, viz.: that the government of Yugoslavia is irresponsible, then it is indeed inappropriate for a member of this court to attempt such an inference in view of the happenings of the day. The United States government and governments of other countries of the West are giving economic aid to Yugoslavia, and the diplomatic intercourse between the United States and Yugoslavia has re*96cently involved higher ranking officials of both countries, and the hopes of the United States are to keep Yugoslavia this side of the Iron Curtain.
Such a possible inference belies the integrity of the diplomatic and economic functions of our Federal Government.